        Case 1:20-cv-00003-JB-JFR Document 60 Filed 03/29/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOSEPH CALDWELL,

               Plaintiff,

vs.                                                                      No. CIV 20-0003 JB/JFR

UNIVERSITY OF NEW MEXICO
BOARD OF REGENTS; NASHA
TORREZ; LOBO DEVELOPMENT
CORPORATION; ACC OP (UNM
SOUTH) LLC and EDDIE NUÑEZ,

               Defendants.

                                             ORDER1

       THIS MATTER comes before the Court on Defendant Nasha Torrez’s Motion for

Judgment on the Pleadings, filed April 29, 2020 (Doc. 43)(“Motion”). The primary issues are:

(i) whether Plaintiff Joseph Caldwell has alleged facts sufficient to state a due process interest in

(a) his continued enrollment at Defendant University of New Mexico (“UNM”); (b) playing

basketball for UNM; (c) his reputation; and (d) his future professional basketball career;

(ii) whether UNM’s actions comported with procedural due process under the Constitution of the

United States of America when Defendant Nasha Torrez, UNM’s Dean of Students, banned

Caldwell from campus; (iii) whether Caldwell can sue Torrez for damages under 42 U.S.C. § 1983,

because Caldwell’s procedural due process rights were clearly established; (iv) whether Torrez

violated procedural due process, because Torrez’ actions -- banning temporarily Caldwell from




       1
        This Order disposes of Defendant Nasha Torrez’s Motion for Judgment on the Pleadings,
filed April 29, 2020 (Doc. 43). The Court will at a later date, however, issue a Memorandum
Opinion more fully detailing its rationale for this decision.
        Case 1:20-cv-00003-JB-JFR Document 60 Filed 03/29/21 Page 2 of 3




campus -- shock the judicial conscience; and (v) whether the Court should grant Caldwell leave to

amend his Complaint rather than granting the Motion. The Court concludes that (i) Caldwell

alleges sufficiently that he has a due process property interest in his continued education at UNM,

and Caldwell alleges sufficiently that Torrez interfered with this interest by temporarily banning

Caldwell from certain campus property, including on-campus classes and his housing, but

Caldwell does not have a due process interest in playing basketball for UNM, his reputation, or his

future professional basketball career; (ii) UNM’s actions comported with procedural due process

when Torrez banned temporarily Caldwell from campus, because, although the campus ban is

more than a de minimis taking of Caldwell’s interest in his continued education, none of UNM’s

hearing procedures placed Caldwell at risk of erroneous deprivation, and because UNM has a

legitimate interest in maintaining a safe learning environment and preserving its limited

administrative resources; (iii) Caldwell cannot sue Torrez for damages under 42 U.S.C. § 1983,

because Caldwell’s procedural due process rights were not clearly established; (iv) Torrez did not

violate Caldwell’s substantive due process rights, because banning temporarily Caldwell from

campus does not shock the judicial conscience; and (v) it is futile to allow Caldwell to amend the

Complaint, because Caldwell’s rights were not clearly established at the time of the campus ban,

and more allegations detailing Caldwell’s status as basketball player would not change the Court’s

analysis. See Caldwell v. Univ. of New Mexico Bd. of Regents, No. CIV 20-0003 JB/JFR, 2020

WL 7861330, at *1 (D.N.M. Dec. 31, 2020)(Browning, J.)(reaching similar conclusions for

Defendant Eddie Nuñez, UNM’s athletic direct, related to the same incident). Accordingly, the

Court will grant Torrez’ request for judgment on the pleadings, because Caldwell does not state a

claim against Torrez upon which relief can be granted.

       IT IS ORDERED that Defendant Nasha Torrez’s Motion for Judgment on the Pleadings,



                                               -2-
          Case 1:20-cv-00003-JB-JFR Document 60 Filed 03/29/21 Page 3 of 3




filed April 29, 2020 (Doc. 43), is granted.




                                                       _________________________________
                                                       UNITED STATES DISTRICT JUDGE

Counsel:

Justine Fox-Young
Justine Fox-Young, P.C.
Albuquerque, New Mexico

--and--

Paul J. Kennedy
Kennedy, Hernandez & Associates, P.C.
Albuquerque, New Mexico

          Attorneys for the Plaintiff

Patrick J. Hart
Office of University Counsel, University of New Mexico
Albuquerque, New Mexico

--and--

Alfred A. Park
Lawrence M. Marcus
Park & Associates, L.L.C.
Albuquerque, New Mexico

          Attorneys for Defendants University of New Mexico Board of Regents and Nasha Torrez

Alfred A. Park
Lawrence M. Marcus
Park & Associates, L.L.C.
Albuquerque, New Mexico

          Attorneys for Defendant Eddie Nuñez




                                                -3-
